UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	October 31, 2011 Item 1. Schedule of Investments: Putnam Growth Opportunities Fund The fund's portfolio 10/31/11 (Unaudited) COMMON STOCKS (98.3%) (a) Shares Value Aerospace and defense (5.0%) Embraer SA ADR (Brazil) 63,200 $1,758,224 Goodrich Corp. 11,900 1,459,297 Honeywell International, Inc. 46,000 2,410,400 Northrop Grumman Corp. (S) 10,300 594,825 Precision Castparts Corp. 34,037 5,553,137 Safran SA (France) 43,091 1,402,491 United Technologies Corp. 40,500 3,158,190 Air freight and logistics (0.8%) United Parcel Service, Inc. Class B (S) 37,100 2,605,904 Airlines (0.2%) Delta Air Lines, Inc. (NON) 88,500 754,020 Auto components (0.7%) Lear Corp. 49,600 2,326,736 Automobiles (0.6%) Ford Motor Co. (NON) (S) 176,100 2,056,848 Beverages (2.7%) Beam, Inc. 16,500 815,595 Coca-Cola Co. (The) 35,200 2,404,864 Coca-Cola Enterprises, Inc. 124,800 3,347,136 PepsiCo, Inc. 34,700 2,184,365 Biotechnology (0.9%) Celgene Corp. (NON) 32,000 2,074,560 Dendreon Corp. (NON) (S) 41,576 454,841 Human Genome Sciences, Inc. (NON) (S) 41,727 428,119 Capital markets (1.4%) Apollo Global Management, LLC. Class A 34,973 463,392 Invesco, Ltd. 59,000 1,184,130 Morgan Stanley 49,100 866,124 State Street Corp. 54,200 2,189,138 Chemicals (4.5%) Agrium, Inc. (Canada) 15,731 1,294,504 Albemarle Corp. 49,100 2,616,539 Celanese Corp. Ser. A 95,537 4,160,636 Huntsman Corp. 93,377 1,096,246 LyondellBasell Industries NV Class A (Netherlands) 65,415 2,149,537 Monsanto Co. 48,200 3,506,550 Communications equipment (5.0%) ADTRAN, Inc. 40,300 1,354,080 Cisco Systems, Inc. 170,312 3,155,881 F5 Networks, Inc. (NON) (S) 7,600 790,020 Juniper Networks, Inc. (NON) 84,900 2,077,503 Polycom, Inc. (NON) 105,200 1,738,956 Qualcomm, Inc. 142,648 7,360,637 Computers and peripherals (11.4%) Apple, Inc. (NON) 64,932 26,283,176 EMC Corp. (NON) (S) 212,600 5,210,826 Hewlett-Packard Co. 50,600 1,346,466 SanDisk Corp. (NON) 100,052 5,069,635 Diversified financial services (1.3%) CME Group, Inc. 10,150 2,796,934 JPMorgan Chase & Co. 39,000 1,355,640 Diversified telecommunication services (0.2%) Iridium Communications, Inc. (NON) (S) 108,589 690,626 Electrical equipment (1.0%) Cooper Industries PLC (S) 31,200 1,636,752 GrafTech International, Ltd. (NON) (S) 95,700 1,503,447 Electronic equipment, instruments, and components (0.9%) TE Connectivity, Ltd. (Switzerland) 85,000 3,021,750 Energy equipment and services (4.3%) Cameron International Corp. (NON) 39,000 1,916,460 National Oilwell Varco, Inc. 44,400 3,167,052 Oil States International, Inc. (NON) (S) 25,500 1,775,055 Schlumberger, Ltd. 86,900 6,384,543 Technip SA (France) 11,273 1,065,827 Food and staples retail (0.7%) Costco Wholesale Corp. 28,700 2,389,275 Food products (0.7%) Mead Johnson Nutrition Co. Class A 29,900 2,148,315 Health-care equipment and supplies (3.3%) Baxter International, Inc. 90,800 4,992,184 Covidien PLC (Ireland) 80,400 3,782,016 St. Jude Medical, Inc. 24,100 939,900 Stryker Corp. 23,600 1,130,676 Health-care providers and services (2.9%) Aetna, Inc. 104,400 4,150,944 CIGNA Corp. 31,800 1,410,012 Express Scripts, Inc. (NON) 66,500 3,041,045 Quest Diagnostics, Inc. 14,874 829,969 Hotels, restaurants, and leisure (3.4%) Carnival Corp. (S) 68,100 2,397,801 Las Vegas Sands Corp. (NON) 34,800 1,633,860 McDonald's Corp. 33,000 3,064,050 Starbucks Corp. 94,000 3,979,960 Household durables (0.1%) NVR, Inc. (NON) 500 321,375 Household products (1.7%) Colgate-Palmolive Co. 22,900 2,069,473 Procter & Gamble Co. (The) 52,800 3,378,672 Independent power producers and energy traders (0.6%) AES Corp. (The) (NON) 188,000 2,109,360 Industrial conglomerates (1.4%) General Electric Co. 41,500 693,465 Tyco International, Ltd. 86,200 3,926,410 Insurance (1.0%) Aflac, Inc. 35,998 1,623,150 Hartford Financial Services Group, Inc. (The) 85,842 1,652,459 Internet and catalog retail (3.1%) Amazon.com, Inc. (NON) 27,700 5,914,227 Priceline.com, Inc. (NON) (S) 8,550 4,341,006 Internet software and services (3.1%) Baidu, Inc. ADR (China) (NON) 21,000 2,943,780 Google, Inc. Class A (NON) 12,486 7,399,703 IT Services (2.3%) Accenture PLC Class A (S) 33,400 2,012,684 Mastercard, Inc. Class A (S) 12,500 4,340,500 Western Union Co. (The) 78,400 1,369,648 Leisure equipment and products (0.5%) Hasbro, Inc. 40,200 1,530,012 Life sciences tools and services (1.9%) Agilent Technologies, Inc. (NON) 43,600 1,616,252 Thermo Fisher Scientific, Inc. (NON) 94,100 4,730,407 Machinery (4.1%) Eaton Corp. 74,300 3,330,126 Pall Corp. 17,200 880,124 Parker Hannifin Corp. 58,500 4,770,675 Stanley Black & Decker, Inc. 28,000 1,787,800 Timken Co. 64,000 2,695,680 Media (2.7%) DISH Network Corp. Class A (NON) 29,400 710,598 Interpublic Group of Companies, Inc. (The) 312,600 2,963,448 Time Warner, Inc. (S) 73,100 2,557,769 Walt Disney Co. (The) 72,800 2,539,264 Metals and mining (1.1%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 54,200 2,182,092 Teck Resources Limited Class B (Canada) 34,463 1,381,966 Multiline retail (1.5%) Kohl's Corp. 47,400 2,512,674 Target Corp. 46,500 2,545,875 Oil, gas, and consumable fuels (4.8%) Alpha Natural Resources, Inc. (NON) 41,300 992,852 Anadarko Petroleum Corp. 17,600 1,381,600 Hess Corp. 41,100 2,571,216 Kosmos Energy, Ltd. (NON) 64,039 992,605 Linn Energy, LLC (Units) 67,600 2,617,472 Newfield Exploration Co. (NON) 22,500 905,850 Noble Energy, Inc. (S) 34,200 3,055,428 Occidental Petroleum Corp. 34,900 3,243,606 Personal products (0.5%) Estee Lauder Cos., Inc. (The) Class A 16,100 1,585,045 Pharmaceuticals (1.0%) Merck & Co., Inc. 50,500 1,742,250 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 36,900 1,507,365 Real estate investment trusts (REITs) (0.3%) Prologis, Inc. (R) (S) 29,209 869,260 Real estate management and development (0.9%) BR Malls Participacoes SA (Brazil) 69,889 755,128 CBRE Group, Inc. (NON) (S) 124,100 2,206,498 Road and rail (1.0%) Hertz Global Holdings, Inc. (NON) (S) 87,200 1,011,520 Kansas City Southern (NON) (S) 19,080 1,205,284 Swift Transportation Co. (NON) (S) 132,097 1,175,663 Semiconductors and semiconductor equipment (2.8%) Advanced Micro Devices, Inc. (NON) (S) 263,629 1,536,957 Intel Corp. 39,600 971,784 KLA-Tencor Corp. (S) 17,500 824,075 Lam Research Corp. (NON) 30,200 1,298,298 Marvell Technology Group, Ltd. (NON) 19,875 278,051 Novellus Systems, Inc. (NON) (S) 51,555 1,781,225 Texas Instruments, Inc. (S) 84,300 2,590,539 Software (4.9%) Adobe Systems, Inc. (NON) (S) 44,800 1,317,568 BMC Software, Inc. (NON) 7,492 260,422 Microsoft Corp. 104,567 2,784,619 Oracle Corp. 275,900 9,041,243 Salesforce.com, Inc. (NON) (S) 15,000 1,997,550 Synchronoss Technologies, Inc. (NON) (S) 21,400 643,284 Specialty retail (2.0%) Bed Bath & Beyond, Inc. (NON) (S) 37,900 2,343,736 TJX Cos., Inc. (The) 41,400 2,439,702 Williams-Sonoma, Inc. (S) 50,000 1,877,000 Textiles, apparel, and luxury goods (0.3%) Crocs, Inc. (NON) 19,600 346,332 Iconix Brand Group, Inc. (NON) (S) 34,822 625,055 Tobacco (1.6%) Philip Morris International, Inc. 77,000 5,379,990 Wireless telecommunication services (1.2%) American Tower Corp. Class A (NON) 45,100 2,485,010 NII Holdings, Inc. (NON) 59,842 1,408,082 Total common stocks (cost $286,372,668) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Novellus Systems, Inc. 144A cv. sr. notes 2 5/8s, 2041 $255,000 $263,874 Total convertible bonds and notes (cost $255,000) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 163,930 $69,506 Total warrants (cost $165,569) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration date/ Contract strike price amount Value JPMorgan Chase & Co. (Call) Jan-12/$50.00 46,049 $1,103 JPMorgan Chase & Co. (Call) Jan-12/$45.00 26,330 2,226 Total purchased options outstanding (cost $188,251) SHORT-TERM INVESTMENTS (15.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 43,999,937 $43,999,937 Putnam Money Market Liquidity Fund 0.05% (e) 5,011,782 5,011,782 U.S. Treasury Bills with an effective yield of 0.111%, July 26, 2012 (SEG) (SEGSF) $97,000 96,919 U.S. Treasury Bills with an effective yield of 0.074%, June 28, 2012 (SEG) (SEGSF) 189,000 188,907 Total short-term investments (cost $49,297,545) TOTAL INVESTMENTS Total investments (cost $336,279,033) (b) FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $2,197,944) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation UBS AG Euro Sell 11/16/11 $2,280,568 $2,197,944 $(82,624) Total FUTURES CONTRACTS OUTSTANDING at 10/31/11 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation NASDAQ 100 Index E-Mini (Long) 20 $942,400 Dec-11 $1,387 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Goldman Sachs International baskets 13,817 (F) 9/26/12 (1 month USD-LIBOR-BBA plus 35 bp) A basket (GSCBPBNK) of common stocks $24,280 Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (”ASC 820”) based on the securities' valuation inputs. Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2011 through October 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $329,507,058. (b) The aggregate identified cost on a tax basis is $336,362,421, resulting in gross unrealized appreciation and depreciation of $57,596,363 and $20,537,071, respectively, or net unrealized appreciation of $37,059,292. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $41,772,637. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $43,999,937 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $650 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $9,352,805 and $4,865,522, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $100,899 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 15 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 100,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 22,300 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $307,916 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $82,624 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $139,930. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $49,027,328 $— $— Consumer staples 25,702,730 — — Energy 29,003,739 1,065,827 — Financials 15,961,853 — — Health care 32,830,540 — — Industrials 42,910,943 1,402,491 — Information technology 100,800,860 — — Materials 18,388,070 — — Telecommunication services 4,583,718 — — Utilities 2,109,360 — — Total common stocks — Convertible bonds and notes — 263,874 — Purchased options outstanding — 3,329 — Warrants 69,506 — — Short-term investments 5,011,782 44,285,763 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(82,624) $— Futures contracts 1,387 — — Total return swap contracts — 24,280 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $82,624 Equity contracts 98,502 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	October 31, 2011 Item 1. Schedule of Investments: Putnam Research Fund The fund's portfolio 10/31/11 (Unaudited) COMMON STOCKS (97.4%) (a) Shares Value Aerospace and defense (4.1%) Embraer SA ADR (Brazil) 40,838 $1,136,113 Honeywell International, Inc. 59,295 3,107,058 L-3 Communications Holdings, Inc. 968 65,611 Northrop Grumman Corp. 15,555 898,301 Precision Castparts Corp. 3,563 581,303 Safran SA (France) 9,810 319,288 United Technologies Corp. 28,163 2,196,151 Air freight and logistics (0.7%) C.H. Robinson Worldwide, Inc. 953 66,167 FedEx Corp. 2,787 228,060 United Parcel Service, Inc. Class B 16,421 1,153,411 Airlines (0.1%) United Continental Holdings, Inc. (NON) 8,137 157,207 US Airways Group, Inc. (NON) 18,020 103,975 Auto components (0.2%) Johnson Controls, Inc. 11,969 394,139 Automobiles (0.6%) Ford Motor Co. (NON) 84,398 985,769 General Motors Co. (NON) 6,989 180,666 Beverages (1.4%) Beam, Inc. 10,704 529,099 Coca-Cola Enterprises, Inc. 87,315 2,341,788 Biotechnology (0.8%) Amgen, Inc. 4,270 244,543 Celgene Corp. (NON) 11,206 726,485 Dendreon Corp. (NON) 17,394 190,290 Human Genome Sciences, Inc. (NON) 11,413 117,097 United Therapeutics Corp. (NON) 10,402 454,879 Building products (0.1%) Fortune Brands Home & Security, Inc. (NON) 18,479 268,500 Capital markets (1.8%) Ameriprise Financial, Inc. 4,273 199,464 Bank of New York Mellon Corp. (The) 2,708 57,626 BlackRock, Inc. 1,812 285,915 Charles Schwab Corp. (The) 19,540 239,951 E*Trade Financial Corp. (NON) 4,593 49,834 Federated Investors, Inc. 1,661 32,456 Franklin Resources, Inc. 2,636 281,077 Goldman Sachs Group, Inc. (The) 7,584 830,827 Invesco, Ltd. 8,177 164,112 Janus Capital Group, Inc. 3,343 21,930 Legg Mason, Inc. 2,374 65,285 Morgan Stanley 15,965 281,623 State Street Corp. 25,005 1,009,952 T. Rowe Price Group, Inc. 4,652 245,812 Chemicals (2.3%) Celanese Corp. Ser. A 8,540 371,917 CF Industries Holdings, Inc. 3,503 568,432 Dow Chemical Co. (The) 28,331 789,868 E.I. du Pont de Nemours & Co. 3,943 189,540 Huntsman Corp. 21,561 253,126 LyondellBasell Industries NV Class A (Netherlands) 9,080 298,369 Monsanto Co. 13,727 998,639 Mosaic Co. (The) 2,198 128,715 PPG Industries, Inc. 6,366 550,086 Praxair, Inc. 6,548 665,735 Commercial banks (2.5%) BB&T Corp. 6,254 145,968 Comerica, Inc. 4,746 121,260 Fifth Third Bancorp 34,202 410,766 First Horizon National Corp. 2,801 19,579 Huntington Bancshares, Inc. 17,036 88,246 KeyCorp 6,678 47,147 M&T Bank Corp. 2,700 205,497 PNC Financial Services Group, Inc. 6,753 362,704 Popular, Inc. (Puerto Rico) (NON) 54,397 101,178 Regions Financial Corp. 21,197 83,304 SunTrust Banks, Inc. 8,653 170,724 U.S. Bancorp 4,386 112,238 Wells Fargo & Co. 123,725 3,205,715 Zions Bancorp. 6,715 116,572 Commercial services and supplies (—%) Republic Services, Inc. 2,473 70,382 Communications equipment (2.7%) Cisco Systems, Inc. 193,270 3,581,293 Juniper Networks, Inc. (NON) 30,119 737,012 Qualcomm, Inc. 21,674 1,118,378 Sycamore Networks, Inc. 7,352 141,305 Computers and peripherals (5.7%) Apple, Inc. (NON) 17,841 7,221,680 Hewlett-Packard Co. 91,549 2,436,119 NetApp, Inc. (NON) 4,838 198,164 SanDisk Corp. (NON) 34,332 1,739,602 Construction and engineering (0.2%) Fluor Corp. 5,823 331,038 KBR, Inc. 6,082 169,749 Consumer finance (0.8%) American Express Co. 18,809 952,112 Capital One Financial Corp. 8,319 379,846 Discover Financial Services 9,889 232,985 SLM Corp. 9,216 125,983 Diversified consumer services (0.3%) Apollo Group, Inc. Class A (NON) 13,261 627,908 Diversified financial services (3.2%) Bank of America Corp. 53,749 367,106 Citigroup, Inc. 87,295 2,757,649 CME Group, Inc. 1,210 333,428 IntercontinentalExchange, Inc. (NON) 1,329 172,611 JPMorgan Chase & Co. 74,313 2,583,120 Leucadia National Corp. 3,556 95,407 Moody's Corp. 3,639 129,148 Nasdaq OMX Group, Inc. (The) (NON) 2,302 57,665 NYSE Euronext 4,747 126,128 Diversified telecommunication services (3.2%) AT&T, Inc. 28,676 840,494 CenturyLink, Inc. 32,685 1,152,473 Verizon Communications, Inc. 122,944 4,546,469 Electric utilities (1.4%) Edison International 20,949 850,529 Entergy Corp. 8,467 585,662 Great Plains Energy, Inc. 32,111 665,982 PPL Corp. 28,694 842,743 Electrical equipment (0.2%) Cooper Industries PLC 4,329 227,099 GrafTech International, Ltd. (NON) 16,269 255,586 Electronic equipment, instruments, and components (0.2%) Corning, Inc. 9,995 142,829 TE Connectivity, Ltd. (Switzerland) 9,748 346,541 Energy equipment and services (2.4%) Baker Hughes, Inc. 27,568 1,598,668 National Oilwell Varco, Inc. 16,682 1,189,927 Schlumberger, Ltd. 28,645 2,104,548 Food and staples retail (1.5%) Costco Wholesale Corp. 2,525 210,206 CVS Caremark Corp. 24,681 895,920 Walgreen Co. 8,763 290,932 Wal-Mart Stores, Inc. 28,048 1,590,883 Food products (1.0%) Archer Daniels-Midland Co. 10,237 296,259 Mead Johnson Nutrition Co. Class A 12,841 922,626 Sara Lee Corp. 42,373 754,239 Health-care equipment and supplies (1.8%) Baxter International, Inc. 15,229 837,290 Becton, Dickinson and Co. 2,223 173,905 Boston Scientific Corp. (NON) 28,838 169,856 CareFusion Corp. (NON) 2,282 58,419 Covidien PLC (Ireland) 13,524 636,169 Edwards Lifesciences Corp. (NON) 1,074 81,001 Intuitive Surgical, Inc. (NON) 477 206,951 Medtronic, Inc. 7,769 269,895 St. Jude Medical, Inc. 15,167 591,513 Stryker Corp. 12,849 615,596 Teleflex, Inc. 695 41,603 Health-care providers and services (2.4%) Aetna, Inc. 30,374 1,207,670 AmerisourceBergen Corp. 6,331 258,305 CIGNA Corp. 20,926 927,859 Coventry Health Care, Inc. (NON) 6,045 192,291 Express Scripts, Inc. (NON) 13,600 621,928 Fresenius Medical Care AG & Co., KGaA ADR (Germany) 2,758 200,507 McKesson Corp. 2,299 187,483 Medco Health Solutions, Inc. (NON) 2,931 160,795 Quest Diagnostics, Inc. 5,762 321,520 WellPoint, Inc. 11,227 773,540 Hotels, restaurants, and leisure (1.5%) Carnival Corp. 19,987 703,742 Las Vegas Sands Corp. (NON) 6,330 297,194 McDonald's Corp. 11,982 1,112,529 Wyndham Worldwide Corp. 29,708 1,000,268 Household durables (0.1%) Newell Rubbermaid, Inc. 7,556 111,829 Household products (2.6%) Colgate-Palmolive Co. 14,206 1,283,796 Energizer Holdings, Inc. (NON) 4,572 337,368 Procter & Gamble Co. (The) 57,401 3,673,090 Independent power producers and energy traders (1.1%) AES Corp. (The) (NON) 84,920 952,802 Calpine Corp. (NON) 92,170 1,398,219 Industrial conglomerates (2.6%) General Electric Co. 200,634 3,352,594 Tyco International, Ltd. 42,170 1,920,844 Insurance (3.6%) ACE, Ltd. 6,970 502,886 Aflac, Inc. 21,511 969,931 Allstate Corp. (The) 15,770 415,382 AON Corp. 8,338 388,718 Assured Guaranty, Ltd. (Bermuda) 49,731 633,573 Berkshire Hathaway, Inc. Class B (NON) 13,096 1,019,655 Chubb Corp. (The) 5,954 399,216 Hartford Financial Services Group, Inc. (The) 20,993 404,115 Marsh & McLennan Cos., Inc. 13,990 428,374 MBIA, Inc. (NON) 26,734 235,259 MetLife, Inc. 23,919 840,992 Progressive Corp. (The) 8,026 152,574 Prudential Financial, Inc. 10,766 583,517 Transatlantic Holdings, Inc. 1,900 98,876 XL Group PLC 10,548 229,314 Internet and catalog retail (1.3%) Amazon.com, Inc. (NON) 6,543 1,396,996 Netflix, Inc. (NON) 720 59,098 Priceline.com, Inc. (NON) 2,223 1,128,662 Internet software and services (1.9%) Baidu, Inc. ADR (China) (NON) 9,214 1,291,619 eBay, Inc. (NON) 11,282 359,106 Google, Inc. Class A (NON) 3,206 1,900,004 Monster Worldwide, Inc. (NON) 1,947 17,971 Yahoo!, Inc. (NON) 18,241 285,289 IT Services (2.1%) Accenture PLC Class A 9,519 573,615 Automatic Data Processing, Inc. 7,232 378,451 Cognizant Technology Solutions Corp. (NON) 4,485 326,284 Computer Sciences Corp. 2,294 72,169 Fidelity National Information Services, Inc. 3,662 95,871 Fiserv, Inc. (NON) 2,092 123,156 IBM Corp. 6,270 1,157,630 Mastercard, Inc. Class A 1,575 546,903 Paychex, Inc. 4,763 138,794 Total Systems Services, Inc. 2,453 48,790 Visa, Inc. Class A 7,552 704,300 Western Union Co. (The) 9,261 161,790 Leisure equipment and products (0.5%) Hasbro, Inc. 25,928 986,820 Life sciences tools and services (0.6%) Agilent Technologies, Inc. (NON) 10,595 392,757 Life Technologies Corp. (NON) 3,709 150,845 Thermo Fisher Scientific, Inc. (NON) 11,695 587,908 Machinery (2.1%) Cummins, Inc. 1,748 173,804 Deere & Co. 3,622 274,910 Eaton Corp. 14,890 667,370 Ingersoll-Rand PLC 5,578 173,643 Joy Global, Inc. 1,916 167,075 Parker Hannifin Corp. 12,322 1,004,859 Stanley Black & Decker, Inc. 13,364 853,291 Terex Corp. (NON) 11,498 191,327 Timken Co. 20,609 868,051 Media (3.4%) CBS Corp. Class B 9,077 234,277 Comcast Corp. Class A 87,793 2,058,746 Interpublic Group of Companies, Inc. (The) 79,232 751,119 News Corp. Class A 48,175 844,026 Time Warner, Inc. 41,415 1,449,111 Viacom, Inc. Class B 4,114 180,399 Walt Disney Co. (The) 41,229 1,438,068 Metals and mining (0.9%) Barrick Gold Corp. (Canada) 5,489 271,706 Cliffs Natural Resources, Inc. 5,714 389,809 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 23,299 938,018 U.S. Steel Corp. 4,948 125,481 Walter Energy, Inc. 1,446 109,390 Multiline retail (1.3%) Dollar General Corp. (NON) 10,753 426,464 Kohl's Corp. 14,259 755,870 Nordstrom, Inc. 9,641 488,702 Target Corp. 18,375 1,006,031 Multi-utilities (1.1%) Ameren Corp. 43,447 1,385,090 PG&E Corp. 18,695 802,016 Office electronics (0.1%) Xerox Corp. 20,722 169,506 Oil, gas, and consumable fuels (9.3%) Apache Corp. 15,261 1,520,453 Chevron Corp. 19,607 2,059,715 CONSOL Energy, Inc. 8,293 354,609 Exxon Mobil Corp. 96,532 7,538,178 Hess Corp. 25,067 1,568,192 Marathon Oil Corp. 44,440 1,156,773 Newfield Exploration Co. (NON) 33,487 1,348,187 Noble Energy, Inc. 16,562 1,479,649 Occidental Petroleum Corp. 4,852 450,945 Southwestern Energy Co. (NON) 20,491 861,442 Sunoco, Inc. 21,293 792,738 Paper and forest products (0.2%) International Paper Co. 13,423 371,817 Personal products (0.5%) Avon Products, Inc. 22,930 419,160 Estee Lauder Cos., Inc. (The) Class A 5,748 565,891 Pharmaceuticals (5.4%) Abbott Laboratories 21,005 1,131,539 Auxilium Pharmaceuticals, Inc. (NON) 38,716 602,421 Hospira, Inc. (NON) 1,308 41,137 Johnson & Johnson 57,222 3,684,525 Merck & Co., Inc. 57,349 1,978,541 Pfizer, Inc. 185,381 3,570,438 Professional services (0.1%) Dun & Bradstreet Corp. (The) 726 48,540 Equifax, Inc. 1,806 63,481 Robert Half International, Inc. 2,135 56,428 Real estate investment trusts (REITs) (1.7%) American Capital Agency Corp. (R) 980 26,960 Digital Realty Trust, Inc. (R) 20,421 1,272,841 HCP, Inc. (R) 18,471 736,069 MFA Financial, Inc. (R) 9,465 63,889 ProLogis, Inc. (R) 19,773 588,444 Simon Property Group, Inc. (R) 5,893 756,897 Road and rail (0.1%) Hertz Global Holdings, Inc. (NON) 24,521 284,444 Semiconductors and semiconductor equipment (1.9%) Advanced Micro Devices, Inc. (NON) 72,209 420,978 Cymer, Inc. (NON) 11,401 495,373 First Solar, Inc. (NON) 26,547 1,321,244 Intel Corp. 15,923 390,750 JinkoSolar Holding Co., Ltd. ADR (China) (NON) 10,711 99,077 Lam Research Corp. (NON) 11,088 476,673 Novellus Systems, Inc. (NON) 10,422 360,080 Texas Instruments, Inc. 12,593 386,983 Software (3.8%) Adobe Systems, Inc. (NON) 9,073 266,837 Autodesk, Inc. (NON) 2,908 100,617 BMC Software, Inc. (NON) 1,781 61,908 Citrix Systems, Inc. (NON) 2,554 186,008 Microsoft Corp. 147,057 3,916,128 Oracle Corp. 87,520 2,868,030 Red Hat, Inc. (NON) 1,975 98,059 Salesforce.com, Inc. (NON) 2,088 278,059 Specialty retail (2.2%) Bed Bath & Beyond, Inc. (NON) 21,476 1,328,076 Best Buy Co., Inc. 20,384 534,672 CarMax, Inc. (NON) 2,088 62,765 Dick's Sporting Goods, Inc. (NON) 1,607 62,818 Limited Brands, Inc. 3,025 129,198 Lowe's Cos., Inc. 39,385 827,873 Office Depot, Inc. (NON) 41,974 96,120 Staples, Inc. 19,236 287,771 TJX Cos., Inc. (The) 13,919 820,247 Urban Outfitters, Inc. (NON) 11,787 321,196 Textiles, apparel, and luxury goods (0.6%) Coach, Inc. 10,166 661,502 Hanesbrands, Inc. (NON) 11,110 292,971 NIKE, Inc. Class B 3,270 315,065 Thrifts and mortgage finance (—%) Hudson City Bancorp, Inc. 5 31 31 Tobacco (3.2%) Altria Group, Inc. 20,124 554,416 Lorillard, Inc. 10,148 1,122,978 Philip Morris International, Inc. 69,612 4,863,790 Total common stocks (cost $201,657,794) SHORT-TERM INVESTMENTS (2.6%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.083% to 0.085%, November 17, 2011 (SEG) (SEGSF) $425,000 $424,970 Putnam Money Market Liquidity Fund 0.05% (e) 4,915,295 4,915,295 Total short-term investments (cost $5,340,265) TOTAL INVESTMENTS Total investments (cost $206,998,059) (b) FUTURES CONTRACTS OUTSTANDING at 10/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P 500 Index (Long) 4 $1,249,300 Dec-11 $47,410 Total FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $1,889,910) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG Euro Sell 11/16/11 $1,967,758 $1,889,910 $(77,848) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International baskets 475 (F) $— 4/9/12 (1 month USD-LIBOR-BBA plus 40 bps) A basket (GSCBPBAT) of common stocks $4,528 Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (”ASC 820”) based on the securities' valuation inputs. Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2011 through October 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $205,111,852. (b) The aggregate identified cost on a tax basis is $207,286,081, resulting in gross unrealized appreciation and depreciation of $16,844,072 and $19,109,990, respectively, or net unrealized depreciation of $2,265,918. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,068 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $10,090,617 and $13,893,059, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $93,616 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 8 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $1,500,00 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $77,848 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $130,000. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $24,358,707 $— $— Consumer staples 20,652,441 — — Energy 24,024,024 — — Financials 28,017,463 — — Health care 22,407,501 — — Industrials 21,116,372 319,288 — Information technology 37,740,975 — — Materials 7,020,648 — — Telecommunication services 6,539,436 — — Utilities 7,483,043 — — Total common stocks — Short-term investments 4,915,295 424,970 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(77,848) $— Futures contracts 47,410 — — Total return swap contracts — 4,528 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $77,848 Equity contracts 51,938 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2011
